Citation Nr: 1403876	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

The propriety of reduction of disability rating for service-connected low back disability from 20 percent to noncompensable (zero percent disabling), effective December 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  The Veteran was granted service connection for low back disability in May 2000; a noncompensable (zero percent) disability rating was assigned, effective November 5, 1999.  In a November 2000 rating decision, the disability rating was increased to 10 percent, effective November 5, 1999.  In October 2006, the RO increased the assigned disability rating to 20 percent, effective May 18, 2006.

2.  Following a VA examination in December 2008, the RO proposed to reduce the rating for service-connected low back disability to zero percent.

3.  The August 2009 rating decision and July 2010 statement of the case (SOC) were made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

Restoration of a 20 percent rating for the Veteran's service-connected low back disability is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Code 5237 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

This case involves a rating reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA. The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general".  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more specific statute will be given precedence over a more general one . . . . ") [quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In any event, as will be explained below, the Board is restoring the previously assigned 20 percent disability rating.  Any possible lack of parallel compliance with the VCAA is rendered harmless thereby.

Accordingly, the Board will proceed to a decision.

II.  Propriety of Reduction

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2013).

The Veteran contends that the reduction from 20 percent to zero percent for his service-connected low back disability was not warranted.  He argues that the evaluation should be restored.  See, e.g., the Veteran's NOD dated September 2009.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a rating reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a January 2009 letter.  In the enclosed January 2009 rating decision, he was provided the material facts taken from a December 2008 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with written argument dated in February 2009.  Thereafter, the RO promulgated a rating decision in August 2009, implementing the proposed reduction, effective December 1, 2009.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reduction in rating.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In an October 2006 rating decision, the Veteran's service-connected low back disability rating was increased to 20 percent effective May 18, 2006.  As his rating was reduced effective December 1, 2009, the 20 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.

In December 2008, the Veteran was afforded a VA examination as to his service-connected low back disability.  The examiner noted the Veteran's description of low back pain, which has become progressively worse.  The examiner reported that the Veteran is prescribed naproxen twice daily as needed for pain; his response to treatment is poor.  The examiner stated that the Veteran's low back disability did not manifest in fatigue, decreased motion, stiffness, weakness, or spasms.  Daily, moderate low back pain was present.  Range of motion measurements were:  flexion to 90 degrees; extension to 30 degrees; left and right lateral rotation was 30 degrees; and left and right lateral flexion was 30 degrees.  No objective evidence of pain was documented upon repetitive motion.   The examiner concluded that the Veteran's lumbar spine was normal upon examination.  He noted that the Veteran's low back disability had no impact on his usual occupation and had moderate to mild effects on his daily activities.

The findings of the December 2008 VA examiner formed the basis of the RO's proposal to reduce the Veteran's disability rating from 20 percent to zero.  However, review of the record demonstrates that, in reaching its reduction decision, the RO improperly relied solely upon the December 2008 VA examination report.  Critically, the December 2008 VA examination report did not specifically address whether the Veteran's low back symptomatology had improved since his prior VA examination in June 2006, and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Rather, the December 2008 VA examiner made no mention of the June 2006 examination report.  Moreover, he did not attempt to reconcile his finding of a normal spine examination with his statement that the Veteran's low back disability had become progressively worse since its onset.

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the results of the Veteran's December 2008 VA examination, which indicated that the Veteran's service-connected low back symptomatology no longer met the criteria for a 20 percent rating.  However, thorough review of the August 2009 rating decision (and subsequent adjudication in the July 2010 SOC) reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  §§ 4.10, 4.13.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical evidence and indicated that there was an alleviation of the Veteran's symptomatology.  However, as indicated above, the RO failed to find that the improved low back symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 20 percent to zero percent void.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 20 percent rating for the low back disability is restored as of December 1, 2009.  The appeal is allowed to that extent.


ORDER

Reduction of a 20 percent rating for service-connected low back disability was improper; restoration of a 20 percent rating is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


